Citation Nr: 0518797	
Decision Date: 07/12/05    Archive Date: 07/20/05

DOCKET NO.  04-12 713A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for lumbar spine 
intervertebral disc disease, claimed as secondary to service-
connected bilateral pes planus.

2.  Entitlement to an increased rating for bilateral pes 
planus, currently rated 30 percent disabling. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

The veteran had honorable active military service from July 
1946 to March 1947.

This appeal arises from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, that denied an increased rating for 
bilateral pes planus, rated 30 percent disabling.  The 
veteran appealed to the Board of Veterans' Appeals (Board) a 
higher rating.  

This appeal also arises from a September 2003 rating decision 
of the VA Tiger Team Special Processing Unit in Cleveland, 
Ohio, that denied entitlement to service connection for a low 
back condition with spinal stenosis and spasm secondary to 
bilateral pes planus.  In August 1991, the RO had denied a 
similar claim.  The September 2003 decision does not mention 
whether new and material evidence was submitted to reopen the 
claim.

Although the September 2003 rating decision does not address 
the issue of new and material evidence, VA did address the 
issue in a March 2004 statement of the case (SOC) that 
concludes that sufficiently new and material evidence was 
submitted to reopen the claim.  The Board will review the 
matter of new and material evidence in the decision below.  

The medical evidence reflects that the veteran's feet have 
developed heel spurs and plantar fasciitis.  No consideration 
has been given to secondary service connection for these 
disorders.  This is referred to the RO for appropriate 
action.  See Buckley v. Brown, 12 Vet. App. 76, 81 (1998) 
(holding that findings of leg cramps and other non-foot 
symptoms mentioned in the context of a claim for increased 
rating for pes planus raised valid secondary service 
connection claims, which the Board must address).

In June 2005, a Deputy Vice Chairman of the Board granted the 
veteran's motion to advance the case on the docket.  


FINDINGS OF FACT

1.  By rating decision of August 1991, the RO denied service 
connection for lumbar spine degenerative disc disease with 
sciatica secondary to service-connected bilateral pes planus 
and properly notified the veteran of that decision.  

2.  The veteran did not appeal the August 1991 decision and 
it became final.

3.  Evidence received at the RO since the August 1991 rating 
decision is neither cumulative nor redundant of the evidence 
of record at the time of the last prior final decision and 
raises a reasonable possibility of substantiating the claim. 

4.  Competent medical evidence reflects that symptomatic 
bilateral pes planus has caused or aggravated lumbar spine 
degenerative disc disease.  

5.  Bilateral pes planus has been manifested throughout the 
appeal period by complaint of arch pain, worse when walking, 
moderate pronation, accentuated flatfoot deformity on weight 
bearing, mild lateral bowing of the Achilles tendon, 
uncorrectable by manipulation, and 2 degrees of calcaneal 
valgus (the heel rolls away from the midline); not improved 
by orthotics.  

6.  Neither marked pronation, marked inward displacement of 
both feet, nor severe tendo-Achilles spasm on manipulation 
are shown. 


CONCLUSIONS OF LAW

1.  An August 1991 rating decision, which denied service 
connection for lumbar spine degenerative disc disease with 
sciatica is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.160, 20.200, 20.201, 20.202, 20.300, 20.301(a), 
20.302, 20.1103 (2004).

2.  New and material evidence has been received to reopen the 
previously denied claim of entitlement to service connection 
for lumbar spine degenerative disc disease.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).

3.  The requirements for secondary service connection for 
lumbar spine degenerative disc disease are met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2004).

4.  The criteria for a schedular rating higher than 30 
percent for pes planus are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Code 5276 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA redefined VA's duty to assist and notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)) (2004).

Under the VCAA, VA has a duty to tell a claimant what 
evidence is needed to substantiate a claim, what evidence the 
claimant is responsible for obtaining and what evidence VA 
will undertake to obtain.  38 U.S.C.A. § 5103(a) (West 2002).  
VA has also undertaken to tell veterans to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b) (2004).  

VA has made required efforts to notify the veteran of the 
information and evidence needed to substantiate his claims.  
The RO provided rating decisions, a statements of the case, 
supplemental statements of the case, and VCAA notice letters 
sent in April 2002 addressing pes planus, and in July 2003 
addressing service connection for intervertebral disc 
syndrome.  These documents provided notice of the law and 
governing regulations as well as the reasons for the 
determinations made regarding the claims.  They gave notice 
of what evidence is needed to substantiate the claims.  

The VCAA letters also told the veteran what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  The April 2002 letter specifically told 
him to submit any private treatment records in his 
possession, and that it was his responsibility to support his 
claim with adequate evidence.  These notices served to inform 
him that he should submit relevant evidence or information in 
his possession.  38 C.F.R. § 3.159(b) (2004).  The veteran 
evidenced his understanding of this need by submitting 
evidence in response to the VCAA notice letters.  Although 
the July 2003 letter addressed evidence necessary to reopen 
the secondary service connection claim, the issue of service 
connection itself is a downstream issue, which requires 
similar evidence.  Moreover, no unfair prejudice will result 
from inadequate notice, as the claim for secondary service 
connection is granted in the decision below.  

Some of this notice was provided after the initial adverse 
decision.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
20 (2004) (holding that VCAA notice should generally be 
provided prior to the initial denial of a claim).  The Court 
has subsequently held that delayed notice is generally not 
prejudicial to a claimant, and in fact, that deficient VCAA 
notice could be remedied by notice after the initial denial.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

VA has met its duty to assist in obtaining any relevant 
evidence.  VA examination reports are associated with the 
claims files.  All identified evidence has been accounted for 
and the veteran's representative has submitted written 
argument.  38 U.S.C.A. § 5103A(b)-(d) (West 2002).


New and Material Evidence 

In an August 1991 rating decision, the RO denied entitlement 
to service connection for lumbar spine degenerative disc 
disease with sciatica secondary to service-connected 
bilateral pes planus.  The veteran and his representative 
were notified of that action in a letter from the RO, and 
they did not appeal.  Thus, the rating decision became final.  
38 U.S.C.A. §§ 5108, 7105(b), (c) (West 2002).  

Pursuant to 38 U.S.C.A, §§ 5108 and 7105(c), when a claim has 
been disallowed by the RO, "the claim may not thereafter be 
reopened and allowed and a claim based upon the same factual 
basis may not be considered" unless new and material 
evidence has been presented.  38 C.F.R. §§ 3.160, 20.200, 
20.201, 20.202, 20.301(a), 20.1103 (2004).

38 C.F.R. § 3.156(a) (2004) states, "A claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can neither be cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim."  This 
version of 38 C.F.R. § 3.156(a) applies to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  The claim in this appeal was received after that 
date.

With respect to any application to reopen a finally decided 
claim, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

The evidence of record at the time of the August 1991 RO 
rating decision does not include competent medical evidence 
of a nexus between service-connected bilateral pes planus and 
lumbar spine degenerative disc disease.  However, since 
August 1991, the veteran has submitted such medical evidence.  
Specifically, in February 2003, E. Weissman, M.D., found it 
more likely that the feet exacerbated the back condition.  

Because aggravation of a service-connected disability by a 
non-service-connected disability is an avenue to service 
connection, the newly submitted medical evidence is relevant.  
Moreover, this medical evidence relates to an unestablished 
fact necessary to substantiate the claim and is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim.  Finally, 
given its presumed credibility, the medical opinion certainly 
raises a reasonable possibility of substantiating the 
secondary service connection claim.  The application to 
reopen the claim must therefore be granted.  38 U.S.C.A. 
§ 5108. 

Service Connection

In general, service connection may be awarded for disability 
resulting from injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Secondary service connection is available where a service-
connected disability directly caused another disability and 
where a service-connected disability has aggravated a non-
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995); 38 C.F.R. § 3.310 (2004).

In April 1947, the RO granted service connection for 
bilateral pes planus.  In July 1991, a VA examiner noted 
bilateral popliteal tenderness on straight leg raising test 
and some left gluteal tenderness.  The diagnosis was mild 
left sciatica, in remission.  X-rays were taken and a VA 
orthopedic surgeon amended the diagnosis to degenerative disc 
disease of the lumbar spine.  

According to a March 2002 VA outpatient treatment report, the 
veteran had a two-year history of low back pain and lumbar 
spine stenosis was shown by a recent magnetic resonance 
imaging (MRI) study.  A March 2002 electromyography (EMG) 
study showed multilevel lumbosacral radiculopathy coexisting 
with diabetes mellitus-related peripheral neuropathy.  

In April 2002, the veteran reported painful feet, thighs, 
buttocks, and lower back.  

In February 2003, E. Weissman, M.D., opined that it was more 
likely that the veteran's "feet" exacerbated his back 
condition.  In support of the opinion, Dr. Weissman reported 
having treated the veteran's feet for eight years and 
reviewed the veteran's history of lumbar spine degenerative 
disc disease.  

A February 2003 VA outpatient treatment report reflects that 
a June 2002 VA MRI showed mild stenosis at L3 through S1, 
degenerative facet disease at L4 through S1, 
spondylolisthesis of L4 over L5, degenerative disc disease 
from L1 to S1, and hemangiomas at L1 and at L3.  

The veteran underwent a VA compensation examination in August 
2003.  The examiner reviewed the claims files.  The examiner 
did not note that lumbar spine degenerative disc disease had 
been shown in 1991.  Rather, the examiner noted the onset of 
back pain on December 3, 1999, after a trip and fall 
accident.  The examiner concluded that it was less likely 
than not that the present back condition was related to 
service-connected flat feet, based on the veteran's own 
report of back pain beginning after falling in December 1999.  

In his notice of disagreement, the veteran reported that 
during his recent examination, he had related to the VA 
examiner that after the December 1999 fall, his pre-existing 
back pain increased.  He reasserted that his service 
connection claim was not based on direct causation; rather, 
it was based on aggravation.  

In November 2003, Dr. Weissman offered another opinion that 
pain from the service connected foot disability had forced 
the veteran to alter his posture and gait.  This caused a low 
back injury to develop.  Dr. Weissman concluded, "Thus his 
foot injury adjustment has caused a secondary injury to his 
back."  

In March 2004, a VA representative requested that Dr. 
Weissman explain his or her position more thoroughly.  In 
response, Dr. Weissman noted that the veteran's back pain and 
low back disability, as well as foot pain, had long 
preexisted the December 1999 injury.  Dr. Weissman felt that 
while the December 1999 injury certainly exacerbated the low 
back disorder, so might pes planus have aggravated it.

In March 2004, a VA physician noted that the veteran had 
obesity, diabetes, "age factors," peripheral neuropathy, 
spinal stenosis, and degenerative disc disease, as well as 
mild to moderate flat feet, rated 30 percent disabling, and 
simply concluded:

It is therefore more likely than not that his 
medical conditions as listed above, excluding flat 
feet, with slow progression since 1999 shall be 
considered cause of his symptoms and findings.  
The podiatric condition weighs less in a causal 
relationship and has been identified as 30 percent 
service connection, which is as much as one shall 
allow.   

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Lay statements are considered to be competent evidence with 
regard to descriptions of symptoms of disease or disability 
or an injury.  However, when the determinative issue involves 
a question of medical diagnosis or causation, as here, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  The veteran does not possess 
any specialized training and it is not contended otherwise.  
Thus, his etiology opinions cannot be used.  

After evaluating the VA medical opinions offered in August 
2003 and in March 2004, the Board finds each to be of limited 
probative value.  

The August 2003 VA medical opinion is based on a reported 
history of back pain that began immediately after a December 
1999 injury.  It makes no mention lumbar spine degenerative 
disc disease that was clearly noted in 1991, some eight years 
prior.  Because the December 1999 injury could not possibly 
have caused the degenerative disc disease shown in 1991, this 
opinion has little, if any, probative value.  Moreover, the 
opinion appears to address causation only, and not 
aggravation, which is a key element of the veteran's claim.  

Likewise, the March 2004 VA opinion appears to address 
causation only.  Nowhere does the March 2004 VA physician 
address the likelihood of aggravation by a service-connected 
disability.  Thus, it has little probative value.  

On the other hand, the private medical evidence appears to be 
based on correct facts and addresses both the direct 
causation and the aggravation issue.  Moreover, the physician 
also bases the opinion on eight years of personal treatment.   

After weighing all the medical evidence, the Board finds that 
the evidence favors service connection on a secondary basis.  
The Board will therefore grant entitlement to service 
connection for lumbar spine intervertebral disc syndrome 
secondary to service-connected bilateral pes planus.  

Increased Rating

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995); 38 C.F.R. § 4.1.  Where there is 
a question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2. 

Pes planus is commonly known as "flat feet."  In this case, 
service connection is in effect for acquired pes planus.  As 
for acquired pes planus, depression of the longitudinal arch, 
or the degree of depression, is not the essential feature.  
Rather, for acquired pes planus, the focus is on anatomical 
changes, as compared to normal, in the relationship of the 
foot and leg, particularly to the inward rotation of the 
superior portion of the os calcis, medial deviation of the 
insertion of the Achilles tendon, the medial tilting of the 
upper border of the astragalus.  This is an unfavorable 
mechanical relationship of the parts.  A plumb line dropped 
from the middle of the patella falls inside of the normal 
point.  The forepart of the foot is abducted, and the foot 
everted.  The plantar surface of the foot is painful and 
shows demonstrable tenderness, and manipulation of the foot 
produces spasm of the Achilles tendon, peroneal spasm due to 
adhesion about the peroneal sheaths, and other evidence of 
pain and limited motion.  The symptoms should be apparent 
without regard to exercise.  In severe cases of acquired pes 
planus, there is gaping of bones on the inner border of the 
foot, and rigid valgus position with loss of the power of 
inversion and adduction.  Exercise with undeveloped or 
unbalanced musculature, producing chronic irritation, can be 
an aggravating factor.  38 C.F.R. § 4.57 (2004).

The claims file reflects that the RO granted service 
connection for pes planus in April 1947 and assigned a 10 
percent rating.  

A November 1996 VA compensation and pension examination 
report reflects that there was positive fissuring and 
crackling of hyperkeratotic tissue in a moccasin-type 
distribution with mycotic nails.  There was ankle equinus, 
gastroc-soleus type, no crepitus, but decreased dorsiflexion.  
There was decreased range of motion in the right subtalar 
joint.  There was positive inversion of the rear foot with 
the patient on the balls of both feet and on toes.  There was 
a positive abducted gait with subtalar joint overpronated or 
fully pronated.  The forefeet appeared to be in varus (bent 
inward) position with equinus deformity.  There was a 
positive overpronation with compensation.  The arches 
returned with no weight bearing but prolapsed on weight 
bearing with bowing of tendo-Achilles.  Helbing's sign 
(medial curving of the Achilles tendon, viewed from behind, 
Dorland's Illustrated Medical Dictionary 1524 (28th ed. 
1994)), was positive.  The diagnoses were bilateral forefoot 
varus (bent inward) with equinus; excessive pronation, 
bilateral; heel spur syndrome, bilateral; and, retrocalcaneal 
spurs.  

In January 1997, the RO granted a 30 percent rating for 
bilateral pes planus effective from February 1993.  

In April 2002, the veteran requested a 50 percent rating.  He 
reported increased foot pains and difficulty walking.  
Special shoes and arch supports did not help. He reported 
that pain extended to his thighs and buttocks.

Under Diagnostic Code 5276, a 50 percent rating is warranted 
for pronounced bilateral acquired flatfoot (pes planus) 
manifested by marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo Achilles on manipulation, which is not 
improved by orthopedic shoes or appliances.  A 30 percent 
rating is warranted if the above symptoms are unilateral.  A 
30 percent rating is also warranted for severe bilateral 
acquired flatfoot, manifested by objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, 
characteristic callosities.  38 C.F.R. § 4.71a, Diagnostic 
Code 5276 (2004). 

In Buckley v. West, 12 Vet. App. 76, 81 (1998), the Court 
stressed that medical evidence must show marked pronation, 
rather than merely "pronation" to support a 50 percent 
rating.  Moreover, the Court stressed that the Board had not 
erred in not considering the veteran's lower leg pain, 
because Diagnostic Code 5276 pertains to foot pain and not to 
any other part of the body.

In Dyess v. Derwinski, 1 Vet. App. 448, 455 (1991), the 
Court, citing 38 C.F.R. § 4.2, stressed that it is not 
expected that all pes planus cases will show all the findings 
specified in the rating schedule. 

A May 2002 VA compensation and pension examination report 
reflects complaint of arch pain, worse when walking.  Shoe 
inserts had provided no relief.  The veteran walked with an 
antalgic gait, seemingly favoring the hip girdle area.  No 
flare-ups were reported.  Each foot was rectus (a straight 
structure) with mild hammering of all lesser toes.  The 
hallux was rectus.  Range of motion of digits and other 
joints of the feet was painless and within normal limits.  
There was no callus, skin breakdown, or unusual shoe wear.  
Weight bearing and non-weight bearing alignment of the 
Achilles was midline.  There was no valgus or other foot 
malalignment.  There was no hallux valgus.  X-rays showed 
heel spurs.  Dissection of talus went through the first 
metatarsal.

An August 2004 VA compensation and pension examination report 
reflects that the examiner reviewed the claims file.  The 
veteran reported that his feet buckled while walking, which 
was due to foot weakness.  His foot pains were always 8 on a 
10-point scale.  The examiner observed moderate pronation, 
some limitation of motion about the ankles, mild non-pitting 
edema at the ankles, pain in the arch and calf on 
manipulation, and accentuated flatfoot deformity on weight 
bearing.  The examiner found mild lateral bowing of the 
Achilles tendon, uncorrectable by manipulation.  There was 2 
degrees of calcaneal valgus, but the fore and mid feet were 
fairly well aligned.  X-rays showed calcaneal spurs and 
bilateral vessel calcification.  The examiner saw no evidence 
of increased pronation, marked inward displacement of both 
feet, or of severe tendo-Achilles spasm on manipulation. 

The above medical evidence does not report any of the 
criteria needed for a 50 percent rating for bilateral pes 
planus.  Rather, the Board finds that the veteran's bilateral 
pes planus has been manifested throughout the appeal period 
by complaint of arch pain, worse when walking, moderate 
pronation, accentuated flatfoot deformity on weight bearing, 
mild lateral bowing of the Achilles tendon, uncorrectable by 
manipulation, and 2 degrees of calcaneal valgus (the heel 
rolls away from the midline).  The veteran reported that the 
condition was not improved by orthotics.  Neither marked 
pronation, marked inward displacement of both feet, nor 
severe tendo-Achilles spasm on manipulation are shown. 

After considering all the evidence of record, the Board finds 
that it does not reflect pronounced bilateral acquired 
flatfoot (pes planus) manifested by marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo Achilles on 
manipulation, which is not improved by orthopedic shoes or 
appliances.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  The claim for an increased schedular 
disability rating for bilateral pes planus must therefore be 
denied.  38 C.F.R. §§ 4.7, 4.21 (2004).

The provisions of 38 C.F.R. § 3.321(b) (2004) provide that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disability, an extra-schedular evaluation will be assigned.  
Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it.  Colayong v. West 12 Vet. App.  
524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In this case, the disability has not been shown, or alleged, 
to cause such difficulties as marked interference with 
employment or to warrant frequent periods of hospitalization 
or to otherwise render impractical the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 
8 Vet. App. at 227.  See also VAOPGCPREC. 6-96. 


ORDER

New and material evidence having been received, the claim for 
service connection for lumbar spine degenerative disc disease 
is reopened.

Entitlement to service connection for lumbar spine 
degenerative disc disease as secondary to service-connected 
bilateral pes planus, is granted.  

Entitlement to an increased rating for bilateral pes planus, 
currently rated 30 percent disabling, is denied. 



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


